ORDER
The Disciplinary Review Board on November 4, 1996, having filed with the Court its decision concluding that ANDREW D. STRUPP of SALT POINT, NEW YORK, who was admitted to the bar of this State in 1973, should be reprimanded for violations of RPC 3.3 (lack of candor to a tribunal), RPC 5.5 (unauthorized practice of law), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that ANDREW D. STRUPP is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*268ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.